Citation Nr: 1037446	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  03-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for post operative 
residuals of a left femur fracture with shortening of the left 
leg and left knee arthritis, currently rated as 30 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to February 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in December 2005 and July 2009 for further development.  

The Board notes that the April 2001 rating decision granted an 
increased rating for the Veteran's back disability.  The rating 
increased from 10 percent to 20 percent effective January 9, 2001 
(the date of receipt of the claim).  The rating decision also 
granted an increased rating for the Veteran's left femur 
fracture.  The rating increased from 10 percent to 20 percent 
effective January 9, 2001 (again, the date of receipt of the 
claim).  

Subsequent to the December 2005 Board Remand, the RO issued a 
June 2009 rating decision in which it again increased the 
Veteran's ratings.  It granted a 50 percent rating for the 
Veteran's lumbosacral strain and a 30 percent rating for the 
Veteran's post operative residuals of a left femur fracture with 
shortening of the left leg and left knee arthritis.  These 
ratings were effective March 4, 2009 (the date that the Veteran 
underwent VA examinations that reflected increased severity of 
the Veteran's disabilities).  Since the increases in ratings from 
the June 2009 rating decision do not date back to the receipt of 
the original claim, there are two distinct time periods to be 
considered for each disability.    

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to March 4, 2009, the Veteran's lumbosacral strain was 
not manifested by 
a severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; severe limitation of motion; forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine; severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; or 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.   

2.  From March 4, 2009, the Veteran's lumbosacral strain has not 
been manifested by unfavorable ankylosis of the entire spine; 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.   

3.  Prior to March 4, 2009, the Veteran's post operative 
residuals of a left femur fracture with shortening of the left 
leg and left knee arthritis was not manifested by  
malunion of the femur with marked knee or hip disability; leg 
flexion limited to 15 degrees; leg extension limited to 20 
degrees; or ankylosis of the knee.

4.  From March 4, 2009, the Veteran's post operative residuals of 
a left femur fracture with shortening of the left leg and left 
knee arthritis has not been manifested by a fracture of surgical 
neck (of the femur) with false joint or impairment with nonunion 
without loose motion and weightbearing preserved with aid of 
brace; leg extension limited to 30 degrees; or ankylosis of the 
knee in flexion between 10 degrees and 20 degrees; or nonunion of 
the tibia or fibula, with loose motion, requiring brace.  




CONCLUSIONS OF LAW

1.  Prior to March 4, 2009, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the Veteran's 
service-connected lumbosacral strain were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Codes 5292, 5293, 5295, 5235-5243 (2009).

2.  From March 4, 2009, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the Veteran's 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 5292, 5293, 5295, 5235-5243 (2009).

3.  Prior to March 4, 2009, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the Veteran's 
service-connected post operative residuals of a left femur 
fracture with shortening of the left leg and left knee arthritis 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5255, 5256, 5257, 5260, 5261, 
5262 (2009).

4.  From March 4, 2009, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the Veteran's 
service-connected post operative residuals of a left femur 
fracture with shortening of the left leg and left knee arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5255, 5256, 5257, 5260, 
5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2001.  The RO provided additional notice letters 
dated December 2005, February 2007, and June 2009.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the December 2005, February 
2007, and June 2009 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  While the January 2001 
notification did not advise the appellant of the laws regarding 
degrees of disability or effective dates for any grant of service 
connection, the Board notes that the February 2007 and June 2009 
correspondences fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in March 2001, May 2003, October 2004, and March 2009; obtained 
medical opinions as to the etiology and severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
Veteran's claims file; and the appellant has not contended 
otherwise.  



Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  
 
When service connection was granted, the Veteran's lumbosacral 
strain was rated under Diagnostic Code 5295.  This regulatory 
provision held that a rating a 40 percent rating was warranted 
for a severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for a 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
A 10 percent rating was warranted for characteristic pain on 
motion.  A noncompensable rating was warranted for subjective 
symptoms only. 

Additionally, prior to September 26, 2003, pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5292, a rating of 40 percent was 
warranted for severe limitation of motion; a 20 percent rating 
was warranted for moderate limitation of motion; and a rating of 
10 percent was warranted for slight limitation of motion.  

The Board notes, that during the pendency of the Veteran's 
appeal, the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  The current 
General Rating Formula for Diseases and Injuries holds that for 
diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted when 
there is unfavorable ankylosis of the entire spine.  A 50 percent 
rating is warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is warranted 
when there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 30 percent rating is warranted when there is forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest 
five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation 5236 
Sacroiliac injury and weakness 5237 Lumbosacral or cervical 
strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental 
instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003) 5243 Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed during the course 
of this appeal.  Prior to September 23, 2002, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that 
postoperative, cured intervertebral disc syndrome warranted a 
noncompensable rating.  A 10 percent rating was warranted for 
mild intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral syndrome with recurring 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseases disc; little 
intermittent relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 5293 
and was warranted when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
A 40 percent rating was warranted when there were incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks during the past 12 months.  A 20 percent rating 
was warranted when there were incapacitating episodes having a 
total duration of at least two weeks, but less than four weeks 
during the past 12 months.  A 10 percent rating was warranted 
when there were incapacitating episodes having a total duration 
of at least one week, but less than two weeks during the past 12 
months.  An incapacitating episode was defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by a 
physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method resulted in 
the higher evaluation.  This latter manner of rating disability 
suggests that a rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be noted 
that when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the Veteran's appeal the 
regulations pertaining to the evaluation of spinal disabilities 
have been amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  In Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991), the United States Court of Veterans 
Appeals (now the United Stated Court of Appeals for Veterans 
Claims) (Court) held that when the governing law or regulations 
change during an appeal, the most favorable version will be 
applied.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) subsequently overruled Karnas to the 
extent that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in the 
law or regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, VAOPGCPREC 
7-2003, which addressed the standards governing retroactive 
application of statutes and regulations, found that the Karnas 
rule conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute or 
regulation most favorable to a claimant when a statutory or 
regulatory change is silent as to application."  However, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, the 
Board must first determine whether the revised version is more 
favorable to the Veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider the 
claim pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The Veteran's service-connected post operative residuals of a 
left femur fracture with shortening of the left leg and left knee 
arthritis has been rated by the RO under the provisions of 
Diagnostic Code 5255.  Under this regulatory provision, a 10 
percent is assigned for malunion of the femur with slight knee or 
hip disability.  A 20 percent evaluation is assigned for malunion 
of the femur with moderate knee or hip disability.  A 30 percent 
evaluation is assigned for malunion with marked knee or hip 
disability.  A 60 percent evaluation is assigned for fracture of 
surgical neck with false joint or impairment with nonunion 
without loose motion and weightbearing preserved with aid of 
brace.  An 80 percent evaluation is assigned for fracture of the 
shaft or anatomical neck with nonunion, with loose motion (spiral 
or oblique fracture).

Additionally, pursuant to Diagnostic Code 5260, a 10 percent 
rating is warranted for leg flexion limited to 45 degrees. A 20 
percent rating is warranted for leg flexion limited to 30 
degrees. A 30 percent rating is warranted for leg flexion limited 
to 15 degrees.

Additionally, the Board notes that under the provisions of 
Diagnostic Code 5003, degenerative arthritis, established by X-
ray findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997). Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 10 
percent ratings based on X-ray findings will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent 
rating is warranted for leg extension limited to 10 degrees.  A 
20 percent rating is warranted for leg extension limited to 15 
degrees.  A 30 percent rating is warranted for leg extension 
limited to 20 degrees.  A 40 percent rating is warranted for leg 
extension limited to 30 degrees.  A 50 percent rating is 
warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both codified at 38 C.F.R. §4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9- 2004.

In addition, the Board notes ankylosis of the knee will be rated 
as 60 percent disabling if at an extremely unfavorable angle, in 
flexion at an angle of 45 degrees or more.  A 50 percent rating 
will be assigned if the knee is in flexion between 20 degrees and 
45 degrees.  The disability will be rated at 40 percent if it is 
in flexion between 10 degrees and 20 degrees.  A 30 percent 
rating will be assigned if there is ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose motion, 
requiring brace.  A malunion of the tibia and fibula will be 
rated as 30 percent disabling if there is marked knee or ankle 
disability, 20 percent disabling if there is moderate knee or 
ankle disability, and 10 percent disabling if there is slight 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

The law permits separate ratings for arthritis and instability of 
a knee. Specifically, the VA General Counsel has held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability warranting 
a separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).  Likewise, the VA General Counsel has also held that, 
when x- ray findings of arthritis are present and a Veteran's 
knee disability is evaluated under Code 5257, the Veteran would 
be entitled to a separate compensable evaluation under Diagnostic 
Code 5003 if the arthritis results in noncompensable limitation 
of motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 
10 percent is warranted when the Veteran experiences slight 
subluxation or lateral instability.  A rating of 20 percent is 
warranted when the Veteran experiences moderate subluxation or 
lateral instability.  A rating of 30 percent is warranted when 
the Veteran experiences severe subluxation or lateral 
instability.

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Evidence

In response to the Veteran's claims, the RO scheduled him for a 
VA examination that took place in March 2001.  The Veteran stated 
that he was unable to stand or walk; that he could not go 
upstairs; and that he felt very weak in his lower extremities.  
Upon examination, his posture was normal; and he was able to 
stand on his toes and heels.  He was unable to squat down from a 
standing position.  Lumbar spine range of motion tests revealed 
that the Veteran was able to achieve 65 degrees of forward 
flexion (pain at 35 degrees through 65 degrees); 35 degrees of 
extension (pain at 20 degrees through 35 degrees); 40 degrees of 
right and left lateral bending (pain at 20 degrees through 40 
degrees); and 35 degrees of right and left rotation (no pain).  
Range of motion was affected by pain, which presented a major 
functional impact.  Range of motion was not affected by fatigue, 
incoordination, weakness, or lack of endurance.  

The Veteran was able to achieve 140 degrees of flexion of each 
knee; and extension to 0 degrees.  Drawer sign and McMurray sign 
were negative.  Range of motion was not affected by pain, 
fatigue, incoordination, weakness, or lack of endurance.  A 
neurologic examination yielded normal findings.  

The Veteran was able to achieve 140 degrees of forward flexion of 
the left hip (pain at 120 degrees through 140 degrees); 30 
degrees of extension (pain at 25 degrees through 30 degrees); 45 
degrees of abduction (pain at 25 degrees through 45 degrees); 25 
degrees of adduction (no pain); 60 degrees of external rotation 
(pain at 30 degrees through 60 degrees); and 40 degrees of 
internal rotation (pain at 30 degrees through 40 degrees).  Range 
of motion was not limited by weakness, lack of endurance, 
fatigue, or incoordination.  

X-rays of the lumbar spine revealed spondylosis with spasm.  X-
rays of the left femur showed a healed femoral fracture.  X-rays 
of the left knee revealed mild degenerative joint disease.  

The examiner summarized the Veteran's condition by noting that he 
had limitation of motion of the left hip and lumbar spine.  
However, there were no signs of muscle atrophy or weakness.  The 
Veteran was able to ambulate without the use of an assistive 
device.  He had difficulty with squatting down from a standing 
position.  The examiner advised the Veteran to limit heavy 
lifting and carrying, as well as activities that require frequent 
stooping, bending, and crouching.  With regards to the left knee 
and hip disabilities, the examiner advised avoiding prolonged 
standing, walking, running, crouching, and kneeling.  

In May 2003, the Veteran underwent an examination by Dr. J.M.G.  
The Veteran complained that his back pain has been getting worse, 
particularly over the past two years.  He also reported a gradual 
worsening of his left knee pain.  He complained of constant 
aching in the knee, which worsens with walking and standing.  He 
reported intermittent swelling; and occasionally the knee gave 
out.  

Upon examination, the Veteran walked with a left sided antalgic 
limp.  He was able to walk heel-to-toe and on both heels and 
toes.  He was able to get on and off the examining table and 
could lie down into the supine position and sit back up against 
without resistance.  The Veteran's low back was nontender, and 
there was no muscle tightness.  Examination of the left knee 
revealed mild tenderness laterally about the joint line and in 
the lateral peripatellar area.  There was no soft tissue swelling 
or joint effusion.  The ligaments were intact.  There was mild 
grinding with the McMurray's test and mild subpatellar crepitus 
with motion.  

Range of motion tests of the Veteran's lumbar spine showed that 
the Veteran was able to forward flex to where his fingertips were 
three inches short of touching the floor.  He achieved extension 
to 10 degrees.  He had right/left side bending to 15 degrees and 
20 degrees respectively.  He was able to flex his left knee to 
140 degrees; and extend it to 0 degrees.  He was diagnosed with 
degenerative lumbar disc disease, and osteoporosis of both knees.  

Examination of the hips revealed slight tenderness about the 
greater trochanters.  He achieved 130 degrees of flexion and 
extension to 0 degrees.  

The examiner noted that the Veteran appeared genuinely 
restricted.  However, the Board notes that the examiner also 
examined the Veteran for several non service connected 
disabilities (arthritis of the right shoulder, right wrist, 
coronary artery disease, and obesity).  The examiner stated that 
the Veteran could probably be on his feet for no more than one 
hour at a time, and for 3-4 hours out of 8.  He appeared capable 
of sitting for these same lengths of time.  

The Veteran underwent another VA examination in October 2004.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that his left leg is 
approximately 1 1/4 inches shorter than his right leg; and that it 
has caused chronic low back pain.  At the examination, he 
reported chronic hip, back, and knee pain, as well as a constant 
ache in the back of his right buttock and thigh.  He rated the 
pain at a 4 or 5 out of 10, with flare-ups to 10/10.  Flare-ups 
occur daily and can last from two to eight hours.  The Veteran 
rated the pain in his knees as 4 out of 10.  During flare-ups, 
the pain increases to 8-9/10.  Flare-ups are caused by prolonged 
standing, walking down hills and inclines; and riding horses.  
Flare-ups occurred 2-3 times per week and last 2-8 hours.  He 
stated that he worked as a horse shoer until November 2002, at 
which time he had to quit due to pain.  He reported that he was 
granted 100 percent Social Security disability.  

Upon examination, the Veteran's gait was normal.  He got in and 
out of his chair without difficulty.  He was also able to climb 
onto and get of off the examination table without difficulty.  He 
did not wear any back braces or lumbosacral supports.  There was 
no erythema, ecchymosis, scars, masses, swelling, atrophy, 
deformities, scoliosis, or pelvic asymmetry.  There was a leg 
length discrepancy of 3 cm.  

The Veteran achieved active/passive forward flexion of the lumbar 
spine from  0-90 degrees (active) and 0-95 degrees (passive).  
Extension was 0-20 degrees active and 0-35 degrees passive.  
Lateral flexion (bilaterally) was 0-35 degrees active and 0-40 
degrees passive.  Rotation (bilaterally) was 0-30 degrees active 
and 0-35 degrees passive.  The examiner asked the Veteran to 
repetitively flex/extend and lateral flex his back ten times, and 
the Veteran was able to do it six times (before stopping due to 
pain).  Range of motion of the back was limited by pain from 90-
95 degrees.  There was no weakness, gross incoordination or 
awkward/excess motion demonstrated.  There was no atrophy or 
ankylosis in the thoracic or lumbar sacral spine.  X-rays of the 
lumbosacral spine revealed multilevel, lumbosacral spine severe 
spondylosis.  

Examination of the Veteran's knees revealed no braces or 
ambulatory aids.  There was no hypertrophic (exostosis) bone 
formation, erythema, ecchymosis, scars, effusions, masses, or 
edema.  There was normal knee alignment.  There was no patellar 
subluxation or infrapatellar tenderness.  There was no tenderness 
on palpation of the medial and lateral joint lines in either 
knee; and there was no tenderness or deformities of the popliteal 
fossas.  Range of motion of each knee was from 0-90 (active) and 
0-110 (passive).  The examiner asked the Veteran to repetitively 
extend and flex the knee 10 times.  He was able to do it 4 times 
with the right knee and 7 times with the left knee.  He had to 
stop due to pain.  There was no weakness or gross incoordination 
or awkward/excess motion demonstrated.  There was no atrophy or 
ankylosis in the knees.  X-rays revealed bilateral moderate to 
severe osteoarthritic changes.  

Examination of the Veteran's hips revealed no erythema, 
ecchymosis, atrophy, swelling, or deformities.  Range of motion 
was limited by pain at 110 degrees of flexion.  The pain had a 
major functional impact; but there was no weakness of gross 
incoordination or awkward/excess motion.  There was no ankylosis 
or atrophy in the hips or proximal legs.  

The Veteran underwent a bilateral microlaminectomy foraminotomy, 
L3-L4, L4-L5 in June 2005 (performed by Dr. S.R.H.); and a right 
paraspinal approach transpedicular foraminotomy in January 2006.  
Early treatment reports from Dr. T.H.J. (who performed the 
January 2006 surgery) indicated that the Veteran's severe pain 
had resolved; but that he still had low grade pain in the right 
lower back, and occasionally moderate pain in the early morning 
hours.  

The Veteran underwent another VA examination on March 4, 2009.  
The examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the Veteran's June 2005 
back surgery improved the radiation of pain down his right leg; 
but that the Veteran still has lower back pain (rated a 9/10) 
with standing.  He reported taking up to 6 Vicodin per day.  The 
examiner noted that the Veteran's low back fusion caused an 
incapacitating episode; and that he uses corrective shoes and 
crutches to walk.  Upon examination, the entire thoracolumbar 
spine was ankylosed in neutral position; and the Veteran had 
radiculopathy running down the right buttock and right leg.  The 
Veteran reported that his usual occupation was that of a rancher.  
He was diagnosed with severe intervertebral spine disease.  He 
reported that the disability has a mild effect on his ability to 
bathe, dress, toilet, and groom himself.  It has a moderate 
effect on his ability to travel.  It has a severe effect on his 
ability to shop; and it prevents him from doing chores, 
exercises, sports, or recreation.  

In regards to the left knee, the Veteran complained of 
instability, pain, stiffness, incoordination, locking up on a 
daily basis, swelling, decreased range of motion and decreased 
speed of joint motion.  He denied deformity, giving way, and 
effusion.  He also complained of severe, daily flare-ups that 
last 1-2 days.  He complained that he is unable to stand for more 
than a few minutes or walk more than a few yards.  There were no 
constitutional symptoms of arthritis or incapacitating episodes 
of arthritis.  He has orthotic insert, two canes, and a walker.  
Upon examination, the examiner noted that a weight bearing joint 
was affected and that the Veteran's gait was antalgic.  There was 
no abnormal shoe wear pattern.  The examiner noted that there was 
part of a bone lost, and that the Veteran's left leg (85 cm.) is 
shorter than his right leg (86 cm.).  There was no crepitation, 
mass behind the knee, clicks or snaps, or grinding.  There was 
mild, medial/lateral instability.  There was abnormal stability 
of the anterior/posterior cruciate ligament in 30 degrees of 
flexion.  Medial/lateral collateral ligament stability 
(varus/valgus) in neutral position was normal.   The Veteran 
achieved left leg flexion from 0-90; and extension to 0 degrees.  
There was objective evidence of pain with active range of motion.  
There were also additional limitations after three repetitions of 
range of motion.  After repetitive motion, he achieved leg 
flexion from 0-30 degrees.  X-rays of the Veteran's knees 
revealed bilateral moderate to severe osteoarthritic changes.      

There was also objective evidence of pain with active motion of 
the left hip.  The Veteran was able to achieve leg flexion from 
0-80 degrees; extension to 0 degrees; and left abduction from 0-
30 degrees.  He could cross the left leg over right.  The 
examiner noted that the Veteran retired from ranching in 2007 due 
to back and right shoulder pain.  

Lumbosacral strain: Prior to March 4, 2009 
The Veteran's lumbosacral strain is rated 20 percent disabling 
from January 9, 2001 to March 4, 2009.  In order to warrant a 
rating in excess of 20 percent, the Veteran's lumbosacral strain 
must be manifested by a severe lumbosacral strain, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion (Diagnostic Code 5295); severe 
limitation of motion (Diagnostic Code 5292); forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine (Diagnostic Codes 5235-5243 
applicable only effective September 26, 2003); severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief (Diagnostic Code 5293); or incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks during the past 12 months (Diagnostic Code 5293 
effective September 23, 2002).   

The Veteran underwent examinations in March 2001, March 2003, and 
October 2004.  At those examinations, he achieved forward flexion 
to 65 degrees, to a point where his fingers were three inches 
from the floor, and 90 degrees actively (95 degrees passively).  
Prior to March 4, 2009, the Veteran has not been shown to have 
had forward flexion limited to 30 degrees or less as required by 
the new rating criteria.  Nor do these measurements reflect a 
"severe" lumbosacral strain or "severe" limitation of motion 
as required by Diagnostic Codes 5295 and 5292 respectively.  The 
examination reports also fail to reflect that the Veteran had at 
least four weeks of "acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest prescribed by 
a physician and treatment by a physician."  [Emphasis added].  

Finally, in regards to DeLuca criteria, the Board notes that the 
March 2001 examiner found that though the Veteran achieved 
forward flexion to 65 degrees, pain began at 35 degrees.  He 
noted that range of motion was not affected by fatigue, 
incoordination, weakness, or lack of endurance.  The October 2004 
examiner noted that range of motion of the back was limited by 
pain from 90-95 degrees; but that there was no weakness, gross 
incoordination or awkward/excess motion demonstrated.  The 
Veteran was only able to flex/extend his back 6 times before 
having to quit due to pain.  Therefore, the Board finds that 
although range of motion was limited by pain, there is no medical 
evidence to show that there is any additional loss of motion of 
the lumbar spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess of 
20 percent.    

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 20 percent for the Veteran's lumbosacral 
strain prior to March 4, 2009 must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
    
Lumbosacral strain effective March 4, 2009
By way of the RO's June 2009 rating decision, the Veteran's 
lumbosacral strain is rated at 50 percent disabling effective 
March 4, 2009 (the date of the most recent VA examination).  In 
order to warrant a rating in excess of 50 percent, the Veteran's 
disability would have to be manifested by unfavorable ankylosis 
of the entire spine (Diagnostic Codes 5235-5243); intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
(Diagnostic Code 5293).   

The March 2009 examination found that there was ankylosis of the 
Veteran's thoracolumbar spine (consistent with his current 50 
percent rating); however, the ankylosis was in neutral position.  
By regulation, this constitutes favorable ankylosis.  General 
Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. 
§ 4.71a, Note 5.  The examiner noted that there are 
incapacitating episodes due to intervertebral disc syndrome.  
However, there was no indication that the incapacitating episodes 
had a total duration of at least six weeks over the past 12 
months.  Moreover, the treatment records fail to reflect at least 
six weeks in which the Veteran suffered from "acute signs and 
symptoms due to intervertebral disc syndrome that required bed 
rest prescribed by a physician and treatment by a physician."  
[Emphasis added].  

Finally, in regards to DeLuca criteria, the Board notes that the 
March 2009 examiner was unable to conduct range of motion testing 
inasmuch as he found that the Veteran's thoracolumbar spine was 
ankylosed.  Therefore, there can be no medical evidence to show 
that there is any additional loss of motion of the lumbar spine 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess of 
50 percent.    

The Board notes the March 2009 examination report of 
radiculopathy into the right lower extremity.  The RO has duly 
assigned a separate 10 percent rating for this associated 
disability in keeping with the General Rating Formula for 
Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Note 1.  
The evidence does not suggest that the radiculopathy is more than 
mild.  See Diagnostic Code 8520. 


As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 50 percent for the Veteran's lumbosacral 
strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Left femur prior to March 4, 2009
Prior to March 4, 2009, the Veteran left femur has been rated as 
20 percent disabling.  In order to warrant a rating in excess of 
20 percent, the Veteran's disability would have to be manifested 
by malunion of the femur with marked knee or hip disability 
(Diagnostic Code 5255); leg flexion limited to 15 degrees 
(Diagnostic Code 5260); leg extension limited to 20 degrees 
(Diagnostic Code 5261); or ankylosis of the knee (Diagnostic Code 
5256).

At the Veteran's March 2001, May 2003, and October 2004 
examinations, the Veteran achieved left knee flexion to 140 
degrees, 140 degrees, and 90 degrees (110 passively).  He was 
able to achieve left knee extension to 0 degrees.  Full range of 
motion is considered 0-140 degrees.  As such, the Veteran showed 
full range of motion on two examinations, and mild limitation of 
motion on the third examination.  Moreover, full range of motion 
of the hips is from 0-125 degrees.  As such, the Veteran showed 
full range of motion of the left hip at his March 2001 
examination (0-140 degrees) and May 2003 examination (0-130).  He 
showed mild limitation of motion (0-110 degrees) at his October 
2004 examination.  Consequently, the medical evidence does not 
reflect a marked left knee or left hip disability as required by 
Diagnostic Code 5255.  

In regards to DeLuca criteria, there is no medical evidence to 
show that there is any additional loss of motion of the left knee 
or left hip due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess of 
20 percent.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 20 percent for post operative residuals of a 
left femur fracture with shortening of the left leg and left knee 
arthritis prior to March 4, 2009 must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Left femur effective March 4, 2009
By way of a June 2009 rating decision, the RO increased the 
Veteran's rating to 30 percent effective March 4, 2009 (the date 
of the most recent VA examination).  In order to warrant a rating 
in excess of 30 percent, the Veteran's disability must be 
manifested by fracture of surgical neck (of the femur) with false 
joint or impairment with nonunion without loose motion and 
weightbearing preserved with aid of brace (Diagnostic Code 5255); 
leg extension limited to 30 degrees (Diagnostic Code 5261); or 
ankylosis of the knee in flexion between 10 degrees and 20 
degrees (Diagnostic Code 5256); or nonunion of the tibia or 
fibula, with loose motion, requiring brace (Diagnostic Code 
5262).  The Board notes that a 30 percent rating is the maximum 
allowable rating under Diagnostic Codes 5260 (governing 
limitation of leg flexion); and 5257 (governing subluxation and 
lateral instability).     

The Board notes that leg extension was not limited to 30 degrees.  
At the March 2009 examination, the Veteran achieved extension to 
0 degrees.  Moreover, the knee was not ankylosed (he achieve 
flexion from 0-90 degrees).  Finally, there was no evidence of 
nonunion of the tibia or fibula or false joint.  

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
supra, where a Veteran is in receipt of the maximum rating for 
limitation of motion of a joint, as in this case for the 30 
percent rating for left leg flexion, the DeLuca provisions do not 
apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 30 percent for post operative residuals of a 
left femur fracture with shortening of the left leg and left knee 
arthritis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's 
symptoms squarely match the type and degree of the examples set 
forth under the criteria for the current 50 and 30 percent 
schedular ratings.  Consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case 
where the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  See generally Thun v. Peak, 
22 Vet.App. 111 (2008).  The Board therefore finds that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain prior to March 4, 2009, is not 
warranted.  Entitlement to a rating in excess of 50 percent for 
service-connected lumbosacral strain from March 4, 2009, is not 
warranted.  Entitlement to a rating in excess of 20 percent for 
service-connected post operative residuals of a left femur 
fracture with shortening of the left leg and left knee arthritis 
prior to March 4, 2009, is not warranted.  Entitlement to a 
rating in excess of 30 percent for service-connected post 
operative residuals of a left femur fracture with shortening of 
the left leg and left knee arthritis from March 4, 2009,  is not 
warranted.  To this extent, the appeal is denied. 


REMAND

With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, the Court had held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.  Id.

In the present case, during the course of his increased rating 
claim on appeal, the Veteran submitted a March 2007 statement in 
which he stated that he cannot work as a result of back pain.  At 
his March 2009 VA examination, he indicated that he retired in 
2007 due to service connected back pain and non-service connected 
right shoulder pain.    

The Board finds that the record now reasonably raises the issue 
of entitlement to a TDIU as an element of the increased rating 
claims on appeal.  Since entitlement to a TDIU is part of the 
Veteran's increased rating claims, the proper remedy here is for 
the Board to remand, rather than refer, the TDIU issue to the 
agency of original jurisdiction for proper development and 
adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the TDIU claim raised by 
the record, the RO should furnish the 
Veteran with appropriate VCAA notice and 
undertake appropriate development of the 
evidence. 

2.  The Veteran should then be scheduled 
for appropriate VA examination(s) to 
ascertain the effect of his service-
connected disabilities on his ability to 
engage in gainful employment.  It is 
imperative that the claims file be made 
available to the examiner(s) for review in 
connection with the examination(s).  
Appropriate opinion(s) regarding the effect 
of the service-connected disabilities on 
the Veteran's ability to engage in gainful 
employment should be obtained.   

3.  In the interest of avoiding further 
remand, the RO should review the medical 
examination reports and opinions to ensure 
that they include clear opinions with 
supporting rationales. 

4.  After completion of any development 
deemed necessary, the RO should review the 
record and adjudicate the claim of 
entitlement to a total rating based on 
individual unemployability.  If the benefit 
sought is denied, the Veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


